259 Ga. 267 (1989)
380 S.E.2d 51
IN THE MATTER OF B. J. ROBERTS.
SUPREME COURT DISCIPLINARY NO. 675.
Supreme Court of Georgia.
Decided June 8, 1989.
William P. Smith III, General Counsel State Bar, Joe David Jackson, Assistant General Counsel State Bar, for State Bar of Georgia.
PER CURIAM.
This proceeding was commenced by B. J. Roberts when he filed a petition for voluntary suspension under Bar Rule 4-106 and for voluntary surrender of his license based on his conviction of a felony involving moral turpitude.
Roberts was indicted on four counts of submitting false statements in violation of 18 USC §§ 1001, 1002. Initially, he was found not guilty on two counts and the jury was unable to reach a verdict on the remaining counts. On retrial, Roberts was convicted of the two *268 remaining counts. He was fined, given a suspended sentence, and placed on probation, a special condition of which was that he not practice law for three years unless otherwise directed by the court.
The Special Master, while noting Standard 66 of Bar Rule 4-102 (d) provides that conviction of a felony involving moral turpitude shall be grounds for disbarment, agreed with Roberts' request that he be suspended for a definite period of time, and recommended Roberts be suspended for a period not to exceed three years or for whatever period Roberts is placed on probation for the crimes for which he was convicted. The special master's recommendation was based on a letter of recommendation from the federal district judge who presided over the trials on the indictments against Roberts. (The State Board did not object to the introduction of this letter into evidence.) That judge stated he believed, from the evidence adduced at both trials, that Roberts' conviction was an isolated occurrence, and that Roberts was otherwise of good moral character.
The State Bar, in adopting the Special Master's recommendation, stated Roberts' conduct in the criminal matter appeared to be an isolated incident, and recommended Roberts be required, prior to readmission to the Bar, to fulfill all the requirements for reinstatement, including the examination of the Board to Determine Fitness, and the taking and passing of the Georgia Bar Examination.
We adopt the State Bar's recommendation. Accordingly, Roberts is suspended from the practice of law in the State of Georgia commencing July 1, 1989, for the longer of three years or the period of time he is placed on probation for the crimes for which he was convicted in the matter of United States of America v. B. J. Roberts, United States District Court for the Northern District of Georgia, Case Number CR88-322-01A, imposed on January 26, 1989, or any modifications thereof.
So ordered. All the Justices concur.